Citation Nr: 1112562	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  09-24 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as due to service-connected bilateral ankle disability.

2.  Entitlement to service connection for a left knee disorder, to include as due to service-connected bilateral ankle disability.

3.  Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs compensation benefits, to include the validity of the debt.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to August 1990.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Columbia, South Carolina.  
			
In July 2010, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.

The Board notes that a July 2010 private medical statement has been received since the last supplemental statement of the case without a waiver of RO jurisdiction.  Because this appeal is being remanded for other action, on remand, the RO should review the evidence received at the Board and issue a Supplemental Statement of the Case.  See 38 C.F.R. § 19.31 (2010).

In March 2010 the Veteran was notified that an overpayment of compensation benefits had been created due to the Veteran's status for a portion of time as a fugitive felon.  This determination was upheld in a letter to the Veteran dated from October 2010.  In January 2011, the Veteran expressed his disagreement with the determination.  A statement of the case must be issued on this claim.  Manlincon v. West, 12 Vet. App. 238 (1998).  As such, the issue will be addressed in the REMAND below, and the claim has been included with the others enumerated above.

In March 2011 correspondence from the Veteran's representative, the issues of eligibility to pension and forfeiture as fleeing felon from April 1, 2008 to October 29, 2009 were raised.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A remand for additional development is necessary before the claims on appeal can be properly adjudicated.  At the outset, the Board notes that the Veteran contends that his knee disorders are related to his service-connected ankle disabilities.  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that the Veteran has not been provided notice of what is required to establish secondary service connection for this appeal.  This notice should be afforded.  

Additionally, a review of the record reveals the existence of outstanding private treatment records.  Proper attempts to obtain these records have not been made.  In July 2008, the Veteran provided his authorization and consent for VA to obtain private treatment records from a number of providers including Pensacola Sacred Heart, Miami CGI Clinic, and Miami General Hospital.  The record shows that records from these facilities were requested once in September 2008.  The requests sent to the latter two facilities were returned as undeliverable.  The RO then wrote to the Veteran requesting corrective addresses, but that mail too was returned as undeliverable.  The RO made no further attempts to contact the Veteran again about the matter, or obtain records from any of these facilities.  38 C.F.R. § 3.159(c)(1) defines reasonable efforts in obtaining records outside the custody of the federal government as "an initial request for the records, and, if the records are not received, at least one follow-up request."  

Additionally, in a letter from December 2009 the Veteran indicated that he receives treatment from a private primary care physician, Michael J. Nienhuis, M.D.  The Veteran has submitted two letters from this physician, dated in July 2010 and September 2009, but treatment records from this provider have not been requested.  VA must also attempt to obtain these records.  

A remand is also required in order to afford the Veteran a VA examination to determine the nature and etiology of his claimed knee disabilities.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (2) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

Here, the Veteran has been diagnosed with degenerative joint disease of the bilateral knees, documented, for example, on VA examination in October 2009.  He contends that his knee disabilities arose from the same basketball injuries sustained during service as those which caused his service-connected ankle disabilities.  He also argues that his knee disabilities have been caused or aggravated by those ankle disabilities.  VA examinations were afforded to the Veteran for his knee disabilities in May 2008 and October 2009.  The May 2008 report does not contain any nexus evidence.  The October 2009 report contains a negative nexus opinion on secondary service connection, but no opinion on direct service connection.  Likewise, such examination report does not contain an opinion with regard to aggravation.  In September 2009 and July 2010 the Veteran submitted statements from Michael J. Nienhuis, M.D., which essentially conclude that his current knee disorders arose in service, as his ankle disabilities did.

The Board finds that another VA examination is necessary to clarify this medical evidence.  While the Board does not find reason to doubt the Veteran's credibility concerning the in-service incurrence of his knee problems, his service treatment records are completely void of any documentation of knee complaints, treatment, or diagnoses.  The only possible documentation is a record of January 1986 indicating that the Veteran was involved in a motor vehicle accident and that "both legs" were injured.  While the Veteran has not mentioned this accident during the appeal, the record should nonetheless be addressed on remand.  Additionally, the Board finds that the September 2009 letter from Dr. Nienhuis is confusingly worded, and the later letter essentially constitutes a bare conclusion.  To be considered probative evidence, a conclusion from a doctor or other medical professional must be enhanced by sufficient commentary so as to allow for weighing of that conclusion.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion."); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("The Board must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."); Miller v. West, 11 Vet. App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.").  "Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions." Nieves-Rodriguez, 22 Vet. App. at 304.  

Finally, in March 2010 the Veteran was notified that an overpayment of compensation benefits had been created due to the Veteran's status for a portion of time as a fugitive felon.  This determination was upheld in a letter to the Veteran dated from October 2010.  In January 2011, the Veteran expressed his disagreement with the determination.  Where an SOC has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board. Manlincon v. West, 12 Vet. App. 238 (1999).
	
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Send the Veteran VCAA notice under 38 U.S.C.A. §5103(a) and 38 C.F.R. § 3.159(b), that includes but is not limited to, an explanation as to what information or evidence is needed to substantiate a claim of service connection, to include as due to or aggravated by a service-connected disability, per § 3.310.  

2.  Contact the Veteran and request that he provide authorization forms necessary to allow the RO to obtain private treatment records from the following providers:

      	a.  Pensacola Sacred Heart
      	b.  Miami General Hospital
      	c.  Miami CGI Clinic
      	d.  Michael J. Nienhuis, M.D.
      
Thereafter, the RO should attempt to obtain those records.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.
	
3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his right and left knee disabilities.  It is imperative that the claims file be made available to the examiner in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  After reviewing the claims file and examining the Veteran, the examiner should opine as to the following:

a)  Whether it is at least as likely as not (a 50% or higher degree of probability) that any right or left knee disability had its clinical onset in service, or is otherwise related to his period of service;

b)  Whether it is at least as likely as not (a 50% or higher degree of probability) that any right or left knee disability is proximately due to his service-connected recurrent left and right ankle sprain and avulsion fracture with degenerative joint disease and instability;

c)  For any chronic disabilities of the left shoulder, left knee, left ankle, or right ankle identified, is it at least as likely as not (a 50% or higher degree of probability) that any right or left knee disability is aggravated by his service-connected recurrent left and right ankle sprain and avulsion fracture with degenerative joint disease and instability.  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the service treatment records, post-service diagnoses, opinions of record, and lay statements of the Veteran.

4.  After all of the above actions have been completed, and the Veteran has been given adequate time to respond, readjudicate his claims.  If either of the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  

5.  The RO should issue an SOC with respect to the issue of entitlement to a waiver of recovery of an overpayment of Department of Veterans Affairs compensation benefits, to include the validity of the debt.  The Veteran should be advised of the time period in which a substantive appeal must be filed in order to obtain appellate review of those issues.  The claims file should be returned to the Board for further appellate consideration only if the Veteran files a timely substantive appeal.
	
No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655.  The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


